Citation Nr: 1647056	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-33 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for paranoid schizophrenia.

3. Entitlement to hepatitis C, to include as secondary to service-connected paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for the disabilities on appeal. 

The issue of entitlement to service connection for hepatitis C, to include as secondary to service-connected paranoid schizophrenia, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus has existed continuously since his active service.

2. The symptoms of the Veteran's paranoid schizophrenia have existed continuously since his active service.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. Paranoid schizophrenia was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.              § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Psychosis and organic neurological disorders, including tinnitus, are listed as such chronic conditions under 38 C.F.R. § 3.309(a).  Psychosis is defined to include schizophrenia.  38 C.F.R. § 3.384.  Such disorders may also be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R.         §§ 3.307, 3.309. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of tinnitus or a psychiatric disorder, although the Veteran, during a hearing before a Decision Review Officer (DRO) in November 2010, asserted that he was hospitalized for a suicide attempt during service in approximately December 1974.  An April 2011 response from the National Personnel Records Center (NPRC) indicates that records of such were not found.  

During a February 1978 instance of VA psychiatric treatment, the Veteran's mother reported that the Veteran had problems since returning home from service; and the Veteran was diagnosed with paranoid schizophrenia.  During the current appellate period, records from the Social Security Administration (SSA) dated in March 2009 include a diagnosis of schizophrenia, paranoid-type.

In a July 2010 statement, the Veteran reported that he experienced in-service guilt from not participating in combat and began to self-medicate with alcohol and drugs.  He reported in-service racial tension and asserted that he was beat up several times and became paranoid, as he was fearful after hearing of a racial incident on another boat where black sailors were killed.  He reported that he was treated for nerves and drug use during service and was eventually diagnosed with schizophrenia.  In a January 2011 statement, the Veteran reported that during service, aboard the tug boat, he was among an all-white crew and almost drowned when the crew threw him overboard when they learned that he was scared of water.  He reported feelings of paranoia since that incident, as the crew continued to threaten to throw him overboard.  He asserted that his symptoms, including nightmares, have persisted since that time.

On VA audiological examination in April 1997, the examiner noted that the Veteran did not report any "significant tinnitus."  During the current appellate period, on VA treatment in March 2009, the Veteran reported constant tinnitus.  In a July 2010 statement, the Veteran reported that he worked during service on a sea-going tug boat for 17 months, where he lived and was a cook.  He asserted that he was exposed to noise, including engine noise, without hearing protection, and that he experienced tinnitus during and since service.  During his November 2010 DRO hearing, the Veteran reported that he experienced tinnitus since service.  

On VA audiological examination in June 2012, the Veteran reported constant tinnitus since 1975.  The examiner offered a negative etiological opinion as to the relationship between the Veteran's service and his tinnitus, reasoning that the Veteran denied tinnitus on a prior occasion in 1995.  It is significant, however, that the Veteran was awarded service connection for bilateral hearing loss in a September 2012 DRO rating decision.

The Veteran is competent to report that he experienced noise exposure and tinnitus, as well as racial tension, being thrown overboard, and psychiatric symptoms to include nightmares, nerves, anxiety, and paranoia during service, and that these symptoms have continued to the present time.  There is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.  His lay statements as to his in-service and post-service symptoms are thus probative evidence in the current appeal.

In sum, the Board has considered that the Veteran has been diagnosed during the current appellate period with tinnitus and paranoid schizophrenia, chronic disorders pursuant to 38 C.F.R. § 3.309(a), and that he has offered probative lay statements of tinnitus and psychiatric symptoms during and since service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for tinnitus and paranoid schizophrenia is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for paranoid schizophrenia is granted.


REMAND

In an October 2014 statement, the Veteran's representative asserted that the Veteran's hepatitis C is secondary to his paranoid schizophrenia, as he self-treated the symptoms of such during service with drugs.  On remand, the AOJ should send the Veteran sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to claim on a secondary basis.

The Veteran's service treatment records are silent for hepatitis C.  His drug use, including nasal and intravenous drug use, as well as other risk factors, are documented in his VA treatment records in as early as 1978, three years after separation from service.  VA treatment records dated in April 1991 indicate that he presented with mild elevated liver enzymes, and was placed on liver and hepatitis profiles.  

No compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2015); see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) (2015) of a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, there is a limited exception in that service connection may be awarded for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In such cases, a Veteran can only recover if he or she is able to adequately establish that their alcohol or drug abuse disability is secondary to, or is caused by, their primary service-connected disorder.  Allen, 237 F.3d at 1381.  

Thus, the Board seeks a medical opinion on remand as to whether the Veteran's hepatitis C is secondary to his service-connected paranoid schizophrenia; inasmuch as if the examiner attributes the Veteran's drug use to his psychiatric symptoms, service connection may be warranted. 

It appears that the most recent VA treatment records associated with the claims file are dated in August 2014, and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice as to his claim of entitlement to service connection for hepatitis C, to include as secondary to service-connected paranoid schizophrenia.  

2. Make arrangements to obtain and associate with the claims file the Veteran's VA treatment records dated since August 2014.

3. Then, schedule the Veteran for a VA examination with an appropriate examiner who may offer the requested opinions considering the Veteran's paranoid schizophrenia, drug abuse history, and hepatitis C.  All indicates tests and studies should be completed.

(a) The examiner should confirm that the Veteran has or had hepatitis C, including residuals thereof, during the current appellate period, beginning in February 2009 and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hepatitis C was incurred in service, or is otherwise related to any incident of service, specifically considering his reported in-service venereal disease and drug use.  

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis C is proximately due to, or the result of, his service-connected paranoid schizophrenia, including any drug use undertaken to self-treat the same.

(c) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not that the Veteran's hepatitis C is aggravated, made permanently worse beyond the natural progression of the disease, by his service-connected paranoid schizophrenia, including any drug use undertaken to self-treat the same.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


